Citation Nr: 0433236	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1964 
to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  That rating decision 
denied entitlement to service connection for Morton's neuroma 
of the left foot.  

In August 2004, a hearing was held before Board in 
Washington, DC.  A transcript of that hearing is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the August 2004 hearing before the Board, the veteran 
clarified that he was seeking entitlement to service 
connection for a bilateral foot disorder.  The Board notes 
that in his November 2002 claim and subsequent statements he 
described an injury to both feet.  Therefore, the Board has 
rephrased the issue above, and upon completion of development 
the RO should adjudicate the issue of entitlement to service 
connection for a bilateral foot disorder. 

The veteran claims that in September 1963 he was injured when 
a steel plate was dropped on his feet during Navy damage 
control training in Newport, Rhode Island.  As noted above, 
the veteran had active military service from July 1964 to May 
1966 as a Navy dentist.  Review of his discharge papers, DD 
Form 214, reveals that the veteran has over 4 years of 
"other" service.  The veteran asserts that, while he was 
attending dental school, he was in a Naval reserve status, 
and that he completed various periods of training during that 
time.  It is during this period of time that he alleges that 
his feet were injured.  
Review of the evidence of record does not reveal that any 
attempt has been made to secure navy records related to the 
veteran's period of reserve status service prior to his entry 
into active service in 1964.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  
Moreover, while, the veteran has submitted several letters 
from medical professionals related to current foot disorders, 
the Board believes that a VA Compensation and Pension  
examination is warranted.  38 C.F.R. § 3.159(c)(4).

The case is remanded to the RO for the following development:

1.  The RO should contact the National 
Personnel Records Center (NPRC), Service 
Department, or other appropriate records 
depository and request a complete copy of 
the veteran's Service Personnel Records 
to include all records related to his 
reserve status service while in dental 
school prior to 1964.  The RO should also 
request any records of medical treatment 
of the veteran at the Naval Hospital 
Newport, Rhode Island, in September 1963.  
All information obtained should be made 
part of the file.

2.  The veteran should be accorded the 
appropriate VA examination to determine 
the etiology of any foot disorder found.  
The report of examination should include a 
detailed account of all manifestations of 
foot symptoms found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically, x-ray examination 
of both of the veteran's feet should be 
conducted.  The RO should ensure that the 
claims file is provided to the examiner.  
The examiner is requested to review the 
medical evidence of record in the claims 
file with specific attention the service 
medical records showing treatment for 
Morton's neuroma of the left foot during 
service and to the opinions of the private 
doctors which the veteran has submitted.  
The examiner is requested to offer an 
opinion as to the etiology of any current 
foot disorder found to be present.  
Specifically, is any current foot disorder 
related to, or caused by, the Morton's 
Neuroma of the left foot which was excised 
during service?  Is any current foot 
disorder related to, or caused by, an 
injury to the feet in 1963 as described 
the veteran?  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  The veteran is hereby notified that it 
is his responsibility to report for 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the above, the RO should 
readjudicate the veteran's claim.  The RO 
should adjudicate the issue of entitlement 
to service connection for a bilateral foot 
disorder and to consider all evidence of 
record with attention to the evidence 
placed in the record subsequent to the 
June 2003 Statement of the Case.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


